Name: Regulation (EEC) No 176/73 of the Council of 22 January 1973 amending Regulation (EEC) No 2601/69 laying down special measures to encourage the processing of certain varieties of orange
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 1 . 73 Official Journal of the European Communities No L 25/3 REGULATION (EEC) No 176/73 OF THE COUNCIL of 22 January 1973 amending Regulation (EEC) No 2601/69 laying down special measure's to encourage the processing of certain varieties of orange Whereas the adoption of the medium-term measures provided for in Regulation (EEC) No 2511 /69, designed to improve the range of varieties in the production of oranges, will not enable the difficulties in disposal of Community production to be solved before 1 June 1974; whereas it is , therefore, necessary to extend the aid from the . European Agricultural Guidance and Guarantee Fund for the measures referred to in Article 1 of Regulation (EEC) No 2601/69 ; Whereas the maintenance of this system is subject to the exclusion of transport costs in calculating the reference price of oranges, mandarins, satsumas, Clementines, tangerines and other similar hybrids of citrus fruits ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament ; Whereas, pursuant to Council Regulation (EEC) No 2601/69 (*) of 18 December 1969 laying down special measures to encourage the processing of certain varieties of orange, certain measures designed to ease the difficulties in disposing of certain varieties of orange by ensuring that they are put to a use more in keeping with their commercial characteristics by having greater recourse to processing qualify, until 1 June 1974, for assistance from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; HAS ADOPTED THIS REGULATION : Sole Article In Article 1 of Regulation (EEC) No 2601/69 the words 'until 1 June 1974' are deleted. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 22 January 1973 . For the Council The President L. TINDEMANS H OJ No 324, 27. 12. 1969, p . 21 .